UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7600


PAUL O. PARTIN,

                  Plaintiff - Appellant,

             v.

GABRIEL   MORGAN,   Sheriff,   Newport   News    City   Jail,
Professional Capacity; J. VERGAKIS, Captain/Jail Admin.,
Newport   News  City   Jail,  Professional   and   Individual
Capacity; GRAVES, Ms., Programs Coordinator/Law Library
Supervisor, Newport News City Jail, Professional and
Individual Capacity; JOHNSON, Mr., Col. Security/Sheriff
Asst., Newport News City Jail, Professional and Individual
Capacity; EILEEN SPRINKLE, Lt. Col./Chief, Newport News City
Jail, Professional and Individual Capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cv-00238-HEH)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul O. Partin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul O. Partin, a state prisoner, appeals the district

court’s    order   accepting      the    recommendation        of    the   magistrate

judge     and   denying     relief      on       his   42   U.S.C.   § 1983      (2006)

complaint.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Partin v. Morgan, No. 3:08-cv-00238-HEH (E.D.

Va. July 28, 2009).         We deny Partin’s motion to appoint counsel.

We   dispense    with     oral   argument         because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2